Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                         Nov 10 2014, 9:44 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

BARBARA J. SIMMONS                               GREGORY F. ZOELLER
Oldenburg, Indiana                               Attorney General of Indiana

                                                 KATHERINE MODESITT COOPER
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

MICHAEL JANITZ,                                  )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )        No. 49A02-1403-CR-197
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                     APPEAL FROM THE MARION SUPERIOR COURT
                          The Honorable David M. Hooper, Judge
                            Cause No. 49F08-1309-CM-63832



                                      November 10, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                              STATEMENT OF THE CASE

       Michael Janitz appeals his conviction for battery, as a Class A misdemeanor,

following a jury trial. He presents a single issue for our review, namely, whether the

State presented sufficient evidence to rebut his self-defense claim.

       We affirm.

                        FACTS AND PROCEDURAL HISTORY

       In 2013, Janitz and his father were living in Indianapolis in a residence across the

street from the residence of Mark Young and his fiancée, Cathy Hicks. Janitz and Young

did not get along. Conner McQuade, a friend of Janitz’s, routinely parked his car on the

street directly in front of Young’s house when he visited Janitz, and, on more than one

such occasion, Young made it clear to Janitz and McQuade that he did not want

McQuade to park in front of his house.

       On September 26, 2013, Young was standing on his front porch when he saw

McQuade park his car on the street in front of Young’s house. Young asked McQuade to

move his car, and McQuade responded, “Well, what if I don’t?” Tr. at 148. Young told

McQuade that he would call the police if he did not move the car. McQuade then moved

his car and parked it across the street in front of Janitz’s house.

       After McQuade parked his car, he got out and said to Young, “There, I moved it,

are you happy?” Id. Young said, “Yeah.” Id. Then McQuade “cussed” at Young, and

McQuade approached Janitz, who was standing outside. Id. At that point, Janitz “came

running across the street into [Young]’s driveway” and Janitz “started swinging and

kicking” at Young. Id. at 149. At one point, Janitz struck Young in the face with a


                                               2
closed fist. Eventually, Janitz’s father, who had been working on a car across the street,

came over and “grabbed him and took him back across the street.” Id. at 154. Two

neighbors witnessed the confrontation, and Young, who had a surveillance camera

mounted outside of his house, made a video recording of the incident. Hicks called

police, and a responding officer talked to the witnesses and watched the surveillance

video before he arrested Janitz for battery.

       The State charged Janitz with battery, as a Class A misdemeanor. At trial, Janitz

testified that, after McQuade moved his car, he saw Young “charging down the

driveway” towards McQuade and threatening to “kick [McQuade’s] ass.” Id. at 274.

Janitz testified that he hit Young in an effort to prevent harm to McQuade. A jury found

Janitz guilty as charged. The trial court entered judgment and sentence accordingly. This

appeal ensued.

                            DISCUSSION AND DECISION

       Janitz challenges the sufficiency of the evidence contending the State failed to

rebut his claim of self-defense. As our supreme court has explained:

       A valid claim of defense of oneself or another person is legal justification
       for an otherwise criminal act. Ind. Code § 35-41-3-2(a); Wallace v. State,
       725 N.E.2d 837, 840 (Ind. 2000). In order to prevail on such a claim, the
       defendant must show that he: (1) was in a place where he had a right to be;
       (2) did not provoke, instigate, or participate willingly in the violence; and
       (3) had a reasonable fear of death or great bodily harm. McEwen v. State,
       695 N.E.2d 79, 90 (Ind. 1998). When a claim of self-defense is raised and
       finds support in the evidence, the State has the burden of negating at least
       one of the necessary elements. Id. If a defendant is convicted despite his
       claim of self-defense, this Court will reverse only if no reasonable person
       could say that self-defense was negated by the State beyond a reasonable
       doubt. Taylor v. State, 710 N.E.2d 921, 924 (Ind. 1999). . . . The standard
       of review for a challenge to the sufficiency of evidence to rebut a claim of
       self-defense is the same as the standard for any sufficiency of the evidence
                                               3
       claim. Sanders v. State, 704 N.E.2d 119, 123 (Ind. 1999). We neither
       reweigh the evidence nor judge the credibility of witnesses. Id. If there is
       sufficient evidence of probative value to support the conclusion of the trier
       of fact, then the [judgment] will not be disturbed. Id.

Wilson v. State, 770 N.E.2d 799, 800-01 (Ind. 2002) (emphases added).

       We agree with the State that Janitz’s self-defense claim fails because his claim did

not find support in the evidence. See id. In particular, Janitz did not present evidence

that he was in a place where he had a right to be at the time of the battery. The

undisputed evidence shows that Young had posted a “No Trespassing” sign at the end of

his driveway and that Young had repeatedly told Janitz to stay off of his property. Thus,

Janitz, who was standing on Young’s private driveway when he struck Young, was not in

a place where he had a right to be.

       Moreover, even if Janitz were in a place where he had a right to be, the State

presented sufficient evidence to negate the other two elements of his claim. In particular,

the State presented evidence that Young did not charge at or otherwise pose a threat to

McQuade’s safety at the time Janitz struck Young. And, because the State presented

evidence that Young posed no threat to McQuade’s safety, the evidence supports a

conclusion that fear for McQuade’s safety was unfounded. Thus, Janitz’s contentions on

appeal amount to a request that we reweigh the evidence, which we will not do. The

State presented sufficient evidence to support Janitz’s conviction.

       Affirmed.

BAILEY, J., and PYLE, J., concur.




                                             4